                            Case 1:16-cr-00542-KMW Document 49 Filed 02/13/20 Page 1 of 1
                                                            U.S. Department of Justice

                                                                              United States Attorney
                                                                              Southern District of New York
                                                                              The Silvio J. Mollo Building
                                                 FEB 1 4 2020                 One Saint Andrew 's Pla=a
                                                                              New York, New York   I0007r.============:::::,
                                      CHAMBI;~=-OF KIMBA M. WOOD                                             USDCSDNY
                                                 U.S .D.J.-S.D.N.Y.
                                                                               February 13,202               DOCUMENT
                                                                                                             ELECTRONICALLY FILED
                    By ECF and Electronic Mail                                                               DOC #=-------.-----.---
                                                                                                             DATE FILED: ~ /-;;;l O / ~ o
                    The Honorable Kimba M. Wood
                    United States District Judge
                    Southern District of New York
                    500 Pearl Street
                    New York, NY 10007
                                                                                                                  MEMO ENDORSEO-
                           Re:     United States v. Jonathan Roper, 16 Cr. 542 (KMW)


                    Dear Judge Wood:

                            The above-referenced case was recently reassigned to Your Honor from Judge Pauley.
                    Judge Pauley had set a sentencing date of May 8, 2020. We understand from Your Honor's law
                    clerk that this date needs to be rescheduled.

                            Accordingly, the Government respectfully requests that the Court reschedule the
                    defendant's senting date . Having conferred with defense counsel, the Government notes that the
                    parties are available for sentencing on May 13, 14, 18, 19, and 20.

  S:se rv+-en~· I\. 5 -, ~       r...t Sc ~ei(.t'1. tro( ~--
                                                                        Respectfully submitted,
H. o ~ ~ , Ma.'.::1 IY, :l c;l.o , ~-t-
} I : Oo r.. · Iv\. . "":D.l-te ~n-t,, ~1AbrV'-,.ss-,~Y"\               GEOFFREY S. BERMAN
                                                                        United States Attorney

·, S    b.) f.Ao.'1 4 . 6 t>V'.Jll\ r'\ fV',ll rcl-
       tl.,\.(.{_                                                     by: ---'-1""-sl_ _ _ _ _ _ _ __
5u~ M.\ ~ ~ j -==--" i S ~ ~ b vt ~ '-1 I / .                           Noah Solowiejczyk
                                          ...J           .J             David Abramowicz
                                                                        Assistant United States Attorneys
                                                                        (212) 63 7-24 73/6525 .

                    cc:    Joseph Ferrante, Esq. (by ECF and email)
                                                                                                              2.-i-o -7..t>
                                                                               SO ORDERED:                     N.Y., N.Y.



                                                                                       KI MBA M. WOOD
                                                                                                U.S.D.J.
